DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a server for a charge-discharge system, the server comprising a controller configured to communicate with a plurality of registered vehicles each equipped with a chargeable-dischargeable battery, the controller being configured to acquire information on a scheduled start time of a next travel of each of the registered vehicles, the controller being configured to acquire electric power information, the electric power information being one of electric power system information that shows a demand-and-supply relationship of electric power in an external electric power system and an electric power adjustment request that is issued based on the relationship, the controller being configured to determine, based on a scheduled travel start time and the electric power information, a target vehicle of which the battery is to be charged or discharged from among the registered vehicles that are at least parked, wherein the controller being configured to send to the target vehicle one of a charge command that orders the battery of the target vehicle to be charged and a discharge command that orders the battery of the target vehicle to be discharged, wherein the controller is configured to calculate, based on a current time and a charge start time that is determined according to the scheduled travel start time, an available time of each of the registered vehicles that is a time left from the current time until the charge start time the controller is configured to determine the target vehicle based on the available time and the electric power 
Regarding claims 5 – 7, the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/04/2021, with respect to claims 1, and 5 - 7 have been fully considered and are persuasive.  The rejection of claims 1 and 5 - 7 has been withdrawn. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859